Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-23-2000

In Re: Abdur Amin Rashid
Precedential or Non-Precedential:

Docket 98-1719




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"In Re: Abdur Amin Rashid" (2000). 2000 Decisions. Paper 137.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/137


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                           No. 98-1719

                In Re: Abdur Amin Rashid, Debtor
                       Abdur Amin Rashid
                                 v.
                       Virginia R. Powel
                     (D.c. No. 95-cv-04243)

                 In Re: Abdur Amin Rashid, Debtor
                        Abdur Amin Rashid
                                  v.
         The United States of America; Virginia R. Powel
                   Abdur Amin Rashid, Appellant
                      (D.C. No. 96-cv-00512)

    The following modifications have been made to the Court's Opinion
issued on   4/14/00 ,
to the above-entitled appeal and will appear as part of the final version
of the opinion:



               1.   On page 1 of the Slip Opinion, in the first sentence
of the opinion: Change
          the date from "October 1998" to "September 1994".

               2.   On page 4 of the Slip Opinion, in the last full
paragrah of Section I:
          Change "Effective October 7, 1998" to "Effective September 13,
1994".




                              Very truly yours,


                               /s/ Marcia M. Waldron
                               Acting Clerk


Dated:   June 23, 2000